Exhibit 10.02

Non-Employee Director

AWARD AGREEMENT

This Restricted Unit agreement (“Agreement”), effective as of December 30, 2010
(“Grant Date”), is between NuStar GP, LLC (the “Company”) and [insert name]
(“Participant”), a participant in the NuStar GP, LLC Second Amended and Restated
2000 Long-Term Incentive Plan (the “Plan”). All capitalized terms contained in
this Award shall have the same definitions as are set forth in the Plan unless
otherwise defined herein. The terms of this grant are set forth below.

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant 716 Restricted Units under the Plan. A “Restricted Unit”
is a phantom unit which is equivalent in value to a common unit (“MLP Common
Unit”) of NuStar Energy L.P. (the “MLP”). In addition, a Restricted Unit
represents the right to receive, upon vesting as provided below, an MLP Common
Unit.

 

2. The Restricted Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments:

 

239 Units on    December 30, 2011 239 Units on    December 30, 2012 238 Units on
   December 30, 2013

The Restricted Units may vest prior to the expiration of such period as set
forth in the Plan. Upon the vesting of each Restricted Unit awarded under this
Agreement, Participant will be entitled to receive an unrestricted MLP Common
Unit.

 

3. Participant agrees that the unrestricted MLP Common Units to which
Participant will be entitled in connection with the vesting of each Restricted
Unit may be issued in uncertificated form with the Company’s service provider.

 

4. Restricted Units are granted hereunder in tandem with an equal number of
distribution equivalent rights (“DERs”). A DER is a right to receive an amount
in cash from the Company or its designee equal to the distributions made by MLP
with respect to an MLP Common Unit during the period that ends upon vesting of
the tandem Restricted Unit or its forfeiture pursuant to Section 6.2 (ii) of the
Plan. DERs with respect to the Restricted Units will be paid to Participant in
cash as of each record payment date during the period such Restricted Units are
outstanding. The DERs are subject to the same restrictions as the Restricted
Units.

 

5. The Company will withhold any taxes due from Participant’s grant as required
by law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to Participant.

 

6. By accepting this Award, Participant hereby accepts and agrees to be bound by
all of the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments thereto, as if it had been set forth verbatim
in this Award.

 

7. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

8.

In compliance with Section 409A of the Internal Revenue Code, the issuance of
Units under this Award shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event no later than the
15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the DERs, the payment of
distributions shall be made by the last day of the fiscal quarter during which
distributions on the Company’s Units are paid, but in any event by no later than
the 15th day of the month following the end of the year in which the applicable
distributions on the Company’s Units are paid. This Agreement and the Award
evidenced hereby are intended to comply, and shall be administered consistently
in all respects with Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder. If necessary in order to ensure such
compliance, this Agreement may be reformed consistent with guidance issued by
the Internal Revenue Service.

 

9. The validity, construction and effect of this Agreement shall be determined
in accordance with the laws of the State of Texas.



--------------------------------------------------------------------------------

 

10. Neither Participant nor any person claiming by, through or under Participant
with respect to the Restricted Units shall have any rights as a unitholder of
NuStar Energy L.P. (including, without limitation, voting rights).

 

11. The Agreement and Participant’s interest in the Restricted Units granted by
this Agreement are of a personal nature, and, except as expressly provided in
the Agreement or the Plan, Participant’s rights with respect thereto may not be
sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Participant. Any such attempted sale, mortgage, pledge, assignment,
transfer, conveyance or disposition shall be void, and the Company shall not be
bound thereby.

 

12. This Agreement may be executed in counterparts in one or more counterparts,
each of which will be deemed an original and part of one and the same document.

 

NUSTAR GP, LLC By:  

 

  Curtis V Anastasio   President & Chief Executive Officer

Accepted:

 

 

[insert name] Date:                    